Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 4, 6 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 12/23/2020, is hereby withdrawn and claims 4, 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Reid on September 8, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 23 and 24 are cancelled by this amendment.
Claim 1: A method of operating a fuel delivery system of an aircraft engine of an aircraft, comprising:
when the aircraft is in flight at a sustained altitude, operating the aircraft engine in a standby mode in which the aircraft engine is operating and providing substantially no motive power to the aircraft by: 
maintaining combustion in a combustor of the aircraft engine by supplying fuel to the combustor via a first set of fuel nozzles circumferentially distributed about a first fuel manifold while providing a trickle flow of fuel via a second set of fuel nozzles circumferentially distributed about a second fuel manifold into the combustor during engine operation, the trickle flow being defined as a fuel flow rate selected to prevent flame-out of the combustion while providing 
Claim 2: The method of claim 1, wherein the providing the trickle flow includes providing [[a]] the trickle flow of fuel out of the second fuel manifold via a by-pass across a valve in the second fuel manifold.
Claim 3: The method of claim 2, wherein the providing the trickle flow includes providing [[a]] the trickle flow of fuel out of the second fuel manifold via a by-pass across a valve in each of a plurality of fuel nozzles of the second fuel manifold.
Claim 4: The method of claim 2, wherein the providing the trickle flow includes providing [[a]] the trickle flow of fuel to a location downstream of a valve in each fuel nozzle of the second fuel manifold from at least one fuel nozzle of the first fuel manifold.
Claim 6: The method of claim 2, further comprising providing [[a]] the trickle flow of fuel from 
Claim 7: The method of claim 6, further comprising modulating  from the fuel conduit upstream of the second fuel manifold.
Claim 9: The method of claim 1, wherein the maintaining combustion is part of operating the aircraft engine in [[a]] the standby mode, and the method further includes switching the aircraft engine from the standby mode to an active mode, the switching including unblocking fuel flow out of the second fuel manifold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741